I concur in the opinion of Mr. Justice MOFFAT. In view of what is said by the CHIEF JUSTICE, I wish to add, that I consider the rule that cross-assignments should be considered as something different from a cross-appeal, as an archaism which long since outlived its usefulness. When a case is           1-12 appealed to this court it should be here for examination upon any and all assignments of error attacking the judgment, made by either party. The requirement of the routine and ritual of a "cross-appeal" is more suggestive of ancient religion than modern jurisprudence.
However, the rule as to cross-assignments merely upholding the judgment does not apply to election contests. An election contest such as here involved is an action to determine the right to a public office. U.C.A. Par. 25-141. Such contests are purely statutory. Payne v. Hodgson, 34 Utah 269, 97 P. 132. All lawful ballots actually cast at the election should be counted in determining the right to the office. Young v. Deming, 9 Utah 204,33 P. 818. And judgment *Page 425 
rendered must conform to issues raised in the pleadings. Hamer
v. Howell, 31 Utah 144, 86 P. 1073. The statute, Sec. 25-14-10, U.C.A. 1943, declares that after hearing the allegations and proofs the court must pronounce judgment either confirming or annulling and setting aside the election. The next section provides for inspection of the ballots by the court in such contest. Then section 25-14-12, U.C.A. 1943 reads:
"If in any such case it appears that a person other than the one returned has the highest number of legal votes, the court must declare such person elected."
This can only mean that in an election contest the court must declare as elected, the person who has the highest number of legal votes. The sole purpose of an election contest is to determine who received the highest number of votes — that is, who was elected. Sec. 25-14-14, U.C.A. authorized an appeal to the supreme court by either party aggrieved by the judgment.
Where, as here, the sole question in the contest, who was elected, depends upon whether and how certain ballots should be counted, the supreme court has before it just the same question as had the district court: how should such ballots be counted? The answer to that question determines who was elected. The only question presented by the appeal is as to the rulings of the trial court in the counting of the ballots. The record shows the proceedings in the trial court to the ballots to which objection was made by either party and the rulings of the court thereon. These ballots were made a part of the bill of exceptions, and have been brought to this court for inspection and consideration. The California court had before it an almost identical case inSweetser v. Pacheco, 172 Cal. 137, 155 P. 639, 643. After discussing each questioned ballot, as attacked by both parties, as has been done here by Mr. Justice MOFFAT, the California court said:
"The proceedings on the trial consisted solely of a recount of the ballots cast, for the purpose of determining whether they were properly *Page 426 
counted. The findings of the trial court show simply the conclusions based entirely on such recount. As already stated, the bill of exceptions shows all objections made by either party to ballots, respondent as well as appellant, as is proper in a proceeding of this character. See People v. Campbell, 138 Cal. [11], 17, 70 P. 918. In such a proceeding, too, it is clear that, in view of the record, it must be taken as settled that ballots as to which no objection was made were properly counted. Therefore nothing remains for the trial court to do in the matter of this contest except to add to the totals already declared by it said 20 rejected ballots, that is, 12 for Sweetser and 8 for Pacheco, making their respective totals 342 and 341, to make its findings accordingly, and thereupon to enter judgment declaring Sweetser elected. No useful purpose can be accomplished by any further proceedings in the trial court, and the law contemplates as summary a disposition of proceedings of this character as is consistent with a proper ascertainment of the result of the election.
"The judgment is reversed and the cause remanded, with directions to the trial court to count the 20 rejected ballots declared by the opinion herein to have been improperly rejected, for the parties for whom they were cast, viz., 12 for plaintiff Sweetser and 8 for defendant Pacheco; to add to the total vote heretofore declared by the findings as having been received by each party the votes thus gained; to make its findings of fact accordingly; and thereupon to enter judgment annulling the election of defendant, Pacheco, and declaring plaintiff, Sweetser, elected."
Where the case comes before the appellate court on written or documentary evidence, practically as it was presented in the trial court, the appellate court may decide for itself what the facts establish substantially as though the question was submitted to it in an original proceedings. Winters v.Pacheco, 88 Colo. 105, 292 P. 1061; Lumm v. Simpson,207 Ind. 680, 194 N.E. 341; Campbell v. Ramsey, 150 Kan. 368,92 P.2d 819; Mathewson v. Campbell, 91 Kan. 625, 138 P. 637; 29 C.J.S., Elections, § 314, p. 435.
Other cases indicating that judgment in the cause should be entered according to result as shown by the ballots, and that the cause is usually remanded to the District Court for that purpose, are Viel v. Summers, 35 Idaho 182, 209 P. 454; Aura v.Brandt, 211 Minn. 281, 1 N.W.2d 381; Kerley v. *Page 427 Wetherell, 61 Idaho 31, 96 P.2d 503. Such was the action and order of this court in Evans v. Reiser, 78 Utah 253,2 P.2d 615, 632, where we said:
"This cause is remanded to the district court of Salt Lake county with directions to recast the findings of fact and conclusions of law to conform to the views herein expressed and to enter judgment accordingly."